Title: To John Adams from Pseudonym: "An Old Soldier and a Firm Federalist", 20 September 1800
From: Pseudonym: “An Old Soldier and a Firm Federalist”
To: Adams, John


May It Pleas Your Exelency—
September 20 1800


Sir being A Solder In the Last War and Since An Observer of the Rigulations of the Amarican Army I Wish to Make Some few Observations or statements that Are In My Wiek Sence of Consiqunece.
In the first Place the Army Doubtless Is Made Up of the Lower Class of Mankind & Always Will Be for the following Reasons Viz— If It Happen that A Man of Tallents Enlists Into the Service He stands but A Small Chance for preferment for Instance A Capt: Should by Chance to GitaGood Orderly Serjent Every Way Quallified for A Commission he Can Never Obtain It for he Says he Suits Me he Does his Duty to My sattisfaction I Cannot Spare him he Is puntual to Obey My Orders In Every particular he Does his Duty with Elertness he Attends to the Dissipline of My Commpany In Short he Is Every way Quallified for his Station or a More Important One which he Cannot Obtain for the Captain Say he Wont Recommend him for fear of Loosing him By the Same Reasons A Good Soldier Cannot Obtain a Non Commisoned officers post But Must Serve his Term of Engagement As A privet Let his Qullifications Be What they Will. A poor Encouragement for Good Men To Engage In the Service But So It Is & So it Will be As Long As Undissaplined Men Git Appointid Into office You Sir May think I Meddle With What Does Not Concern Me But Experance & Observation has long taught What I Now Am hinting At—So I Subscribe My Self / With Esteem your humble Servant

An old Soldir and A firm federalist
NB Many More Observations Might be Brought forward But A hint to the Wise Is Sufficiant. The Old Soldier wishes Your Exelency Might When At Leasure peruse this Letter With Candir and think On the Disigreeable feeling of a Non Comod: officer to have A Man of No better tallents than himself In No Way & Not half Eaquel In Millitary Tactics placed In office Over him

